DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant’s Amendment to Claims and Remarks filed on February 11, 2022    is/are acknowledged.
2.2.	Claims 1- 11, 16 and 22 have been canceled.  Claims 12- 15, 17-18 and 25-26 have been withdrawn. Independent Claim 19 has been amended to specify that: " the (A)/[(A)+(B)] molar ratio is at least 0.10 
- a molar amount of the 1,4:3,6-dianhydrohexitol unit (A), relative to all the monomer units of the polyester, ranging from 2.5 to 14 mol %;
- a molar amount of the alicyclic diol unit (B), relative to all the monomer units of the
polyester, ranging from 31 to 42.5 mol %;
 - a molar amount of the terephthalic acid unit (C), relative to all the monomer units of
the polyester, ranging from 45 to 55 mol %;  .."
Support for the amendment to Claim 19 has been found in Applicant's Published Specification (US 2019/0292690, see [0038]-[0042]).  Therefore, no New Matter has been added with instant Amendment.                                                  
2.3.	 Therefore, Claims 19-21, 23-24, 28 and 29 are active and will be examined on the merits. 
Action Final.
                                           Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
3.1.	Claims 19-21, 23-24, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
it is unclear how polyester as claimed by Applicant may have significantly different amounts of diols -sum of ISB (isosorbide or 1,4:3,6-dianhydrohexitol) and CHDM (alicyclic diol - 1,4-cyclohexanedimethanol) than amount of mol% of TA (terephthalic acid). In this respect note that according to claim 19, sum of diols can be as low as 2.5 mol% +31 mol% for CHDM = 33.5 mol%, but amount of mol% of TA ( terephthalic acid units) as low as 45 mol% - note that  polyester with this significant unbalance of diols to diacids cannot have sufficient molecular weight and be suitable for production of fibers due to simple chemistry of the polycondensation process, which required presence of alternative units in polymeric chain ( diol can be connected to acid, 
 It is also unclear in view of requirements of Claim 23, which claimed that ratio of sum of diol(A) = ISB and diol(B) = CHDM to unit (C) =TA is in range from 1.05 to 1.5.  In this respect note that if sum of diols equal 56.5 mol% (14 mol% of ISB and 42.5 mol% of CHDM), then 56.5 x 1.5 =84.75 mol% or 56.5 x 1.5 = 59.325 to the contrary of upper limit (55 mol%) and low limit of range for TA in the polyester.
Therefore scope of Claims 19 and dependent claims 20-21, 23-24, 28 and 29  are indefinite.
3.2.	 Claims 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: chemical compounds(monomers) which are necessary to
obtain polyester as claimed by applicant in view of explanation provided in paragraph 3.1. above. In this respect note that scope of Claims 19 and 23 are  unclear for reasons provided  paragraph 4.1.) and because polyester cannot comprise significantly more of diol monomeric units in comparison with dicarboxylic acid units as it required by language of Claims 19 and 23. Therefore Claims 19 and 23 are missing essential elements with respect to claimed polyester- for example, additional monomeric units, for multifunctional polyols or acids.                      
      Claim Rejections - 35 USC § 103

4.	Claims 19-21, 23-24 and 28- 29 are rejected under 35 U.S.C. 103 as obvious over Koo et al " Structural and thermal properties of poly (1,4-cyclohexane dimethylene terephthalate) containing isosorbide", 2015 (– reference of Record) as evidenced by Poulat et al ( US 2018/0355100) in view of Lee  et al (US 2012/0177854 – hereafter Lee 854)
4.1.	Regarding Claims 19-21, 23-24 and 28-29 Koo disclosed PICT polyester resin and extruded samples made from this polyester, wherein PICT resin comprising as acid component TA (terephthalic acid) and as diol component, from about 5 mol% to 25 mol% of ISB (isosorbide) in combination with CHDM (1,4-cyclohexanedimethanol) – see Table 1.  Therefore, ratio of (A)/[( A)  + (B)] varies from  about 0.05 to about 0.25, including specific points  for exemplified polyesters of 0.11 ( PICT-I12),  0.167 ( PICT-I17)  and 0.254 ( PICT-I125) – see Table 1, page 6975.  Note that Tg of the PICT disclosed by Koo is in same range as claimed by Applicant – see Table 1. 
4.2.	Regarding viscosity limitation of Claim 19, note that polyester disclosed by Koo has IV (intrinsic viscosity) of about 0.60 dL/g (see Table 1). Therefore, even though Koo using different method for measuring IV, this range of viscosity is in the same range as claimed by Applicant as evidenced by Poulat et al (US 2018/0355100).
     In this respect, note that according to Poulat, both viscosities (IV and RD- reduced viscosity) in good correlation with each other. For example, see evidence provided by Poulat et al (US 2018/0355100, Table 3) for viscosity of same polyester, wherein RD is Therefore, it is reasonable to assume that IV of polyester disclosed by Koo is in the same range as RD viscosity claimed by Applicant. 
4.3.	 Therefore, it is clear that Koo not only meets all compositional limitations of Applicant's independent Claim 19, but is also suitable for production of fibers because polyester of Koo has same viscosity and suitable for extrusion, which is necessary processing step for production of fibers from melted polyester.
4.4.	However, because Lee 854 teaches that fibers and other extrusion articles, can be obtained from polyester, which comprising TA , ISB and CHDM, then it would be obvious to use polyester disclosed by Koo for production of fibers with reasonable expectation of success. 
4.5.	Regarding semi-crystalline morphology of the polyester note that Koo provide evidence that that PICT polyester has different morphology depending on amount of Isosorbide: " The presence of a Tm indicates that with a small amount of ISB the polyester is still crystallizable (up to 17 mol% of ISB), but completely amorphous at 25 mol%"- see page 6975-6976 and Fig. 1 for Tg Data.	
4.6.	Regarding Claim 23 note that according to Koo polyester can be obtained with slight excess of diol components. Therefore, it would be expected that small excess of hydroxyl terminal groups will be present in final polyester or other words ratio of sum of all diols units to acid units will be higher than 1. t 
4.7.	Regarding Claim 24 Lee teaches that polyester may comprise heat stabilizer, which read on additives (see [0017]).                                               
Response to Arguments
5.	Applicant's arguments filed on February 2, 2022   have been fully considered but they are moot in view of New Grounds of Rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763   


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765